644 F.2d 131
Alvin R. YAPALATER, M.D., F.A.P.A., Plaintiff-Appellant,v.Charles W. BATES, individually and as Westchester CountyCommissioner of Social Services, and Henry J. Lefkowits,M.D., individually and as Westchester County Department ofSocial Services Psychiatric Consultant, Defendants-Appellees,andBarbara Blum, individually and as New York StateCommissioner of the Department of Social Services; WilliamSteibel, individually and as Deputy Commissioner of the NewYork State Department of Social Services (Division ofMedical Assistance); Robert P. Whalen, individually and asCommissioner of the New York State Department of Health;Albert DeMartino, individually and as Director of the WhitePlains Regional Office of the New York State Department ofHealth; and Lois Eil, individually and as Medical Director,Westchester County Division of Medical Assistance of the NewYork State Department of Health,Defendants-Appellees-Cross-Appellants.
Nos. 827, 905, Dockets 80-7755, 80-7775.
United States Court of Appeals,Second Circuit.
Argued Feb. 24, 1981.Decided March 25, 1981.

Appeal from a judgment by the United States District Court for the Southern District of New York, Charles S. Haight, Jr., Judge, dismissing plaintiff psychiatrist's complaint that refusal by state and county officials to reimburse him for Medicaid services allegedly provided by individuals under his supervision violated Title XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396i, and federal regulations promulgated thereunder, as well as the equal protection clause of the Constitution, U.S.Const. amend. XIV, § 1.  Cross-appeal by defendant state officials from district court's ruling that plaintiff psychiatrist had a private federal cause of action.
Affirmed on the opinion below.
Ellen J. Bronzo, Asst. Atty. Gen., New York City (Robert Abrams, Atty. Gen. of the State of New York, George D. Zuckerman, Asst. Sol. Gen., New York City, of counsel), for defendants-appellees-cross-appellants.
Samuel S. Yasgur, Westchester County Atty., Jonathan Lovett, Deputy County Atty., Eric D. Koster, Senior Asst. County Atty., White Plains, N. Y., of counsel, for defendants-appellees.
Seth P. Stein, Seligman, Stein & Abramowitz, Garden City, N. Y., for the New York State Psychiatric Association as amicus curiae.
Marc E. Grossman, White Plains, N. Y.  (Evelyn K. Isaac, Fahey & Isaac, White Plains, N. Y., of counsel), for plaintiff-appellant.
Before OAKES and KEARSE, Circuit Judges, and NEAHER, District Judge.*
PER CURIAM:


1
We affirm on the memorandum opinion and order of the United States District Court for the Southern District of New York, Charles S. Haight, Jr., Judge, 494 F. Supp. 1349 (S.D.N.Y.1980), holding that Yapalater is entitled to assert his claim under § 1983, but dismissing his complaint on the merits.



*
 Of the United States District Court for the Eastern District of New York, sitting by designation